DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Election/Restrictions
Applicant’s election without traverse of Group II, claims 10-14 in the reply filed on 12/23/2021 is acknowledged. Claims 1-9 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/23/2021.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 10 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of copending Application No. 16/320,601 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 14 of the reference application discloses all of the claim limitations of claim 10.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (PGPub 2015/0093580).
Considering Claim 11, Kobayashi discloses a positive electrode active material for a nonaqueous electrolyte secondary battery (positive electrode active material for lithium secondary battery [0042] containing nonaqueous electrolyte [0102]), the positive electrode active material comprising:
a lithium-nickel-manganese composite oxide (lithium nickel manganese composite oxide [0060, 0115]) containing a secondary particle (secondary particle 10 [0054, Figure 1]) formed of a plurality of flocculated primary particles (plurality of flocculated primary particles 12 [0052, Figure 1]) and represented by General Formula (2) (primary particles represented by LixNi1-zMzO2 [0060] such as LiNi0.5Co0.2Mn0.3O2 [0115] which reads on claimed General Formula (2)), wherein 
the primary particles have an aspect ratio of at least 2 (primary particles have an aspect ratio of 2.0 or greater [0054]), and at least some of the primary particles are disposed radially in a direction from a central part of the particle to an outer circumference thereof (some primary particles 12 disposed radially in a direction from particle center to outer circumference [Figure 1, 0052]), a sparse density obtained from an image analysis result of a SEM image of a cross section of the secondary particle is at least 0.5% and up to 25% (voidage of coarse secondary particles is 5 to 25% [0045] and fine secondary particles have 
Because Kobayashi teaches tight bonding between the numerous primary particles so as to suppress deterioration of the electron conductivity [0050], while providing enough voidage to facilitate permeation of electrolytic solution [0050], providing a particle strength between 70 MPa and 100 MPa as a result of such particle tightness would have been obvious to a person of ordinary skill in the art. 	
Considering Claim 12, Kobayashi discloses that in an area within 50% of a radius of the secondary particle from the outer circumference of the secondary particle toward the central part thereof, at least 50% of the primary particles in number relative to a total number of the primary particles present within this area are disposed radially (at least 50% of the primary particles 12 are disposed radially within 50% of the particle radius [Figure 1]). 
Allowable Subject Matter
Claim 10 would be found allowable if the nonstatutory double patenting rejection is overcome.
Claims 13 and 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: in Table 3 of the Specification, Examples 5-7 and Comparative Examples 6 and 7 exhibit the claimed range of ab plane orientation and outside the claimed range of ab plane orientation respectively. Each of the Examples is made with the same crystallization reaction method and similar average particle diameters and (D90-D10)/average particle diameters, with differences in the dissolved oxygen concentration in the aqueous reaction solution [0155-0158, Table 3]. The dissolved oxygen concentration is specifically controlled in a range of at least 0.5 mg/L and up to 3.5 mg/L [0013], with additional variables of dissolved nickel concentration of 300 mg/L up to 1500 mg/L and stirring power of 4 to 8 kW/m3 [0013]. 
Cited prior art reference Kobayashi also discloses fine and coarse secondary particles [0042, Abstract]. However, the reference only recognizes (003) plane and (104) plane orientation [0094], and does not recognize the orientation rate of a crystal ab plane of an arbitrary x-axis direction and perpendicular y-axis direction, nor the at least 55% orientation rate in each of the x-axis direction and does not recognize the required dissolved oxygen concentration and other variables required to make such a claimed orientation rate. 
Prior art reference US PGPub 2018/0254481 (corresponding to WO2014/181891) discloses a particle size distribution index D90-D10/average particle size of 0.7 or less [0030]. The reference discloses a production method using an oxygen concentration of 5% by volume or less [0018, Abstract], or more preferably 1% by volume or less [0097] for a narrow particle size distribution [0097], and then an oxidizing atmosphere of preferably 10% by volume to 21% by volume [0098, Abstract]. The reference does not recognize the required dissolved oxygen concentration range and other variables required to make the claimed orientation rate, and it also seeks to make a particle size index of 0.7 or less and 0.65 or less [0023] instead of the desired at least 0.7 of the claimed invention (claim 13). 
Prior art reference US PGPub 2015/0364761 (corresponding to WO2012/169274) discloses a cathode active material crystallization reaction that uses an agitation power requirement of 0.5 kW/m3 to 4 kW/m3 [Abstract]. The non-oxidizing atmosphere provides an oxygen concentration of 1 vol% or less [Abstract, 0039] and an oxidizing atmosphere of greater than 1 vol% [0041] for creating a hollow structure [0041]. The reference does not recognize the required dissolved oxygen concentration range to make the claimed orientation rate. 
	 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P DOMONE whose telephone number is (571)270-7582. The examiner can normally be reached M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHRISTOPHER P DOMONE/Primary Patent Examiner
 Art Unit 1725